Title: From George Washington to the New York Council of Safety, 22 July 1777
From: Washington, George
To: New York Council of Safety



⟨Gentn
⟨Head Quarters, in the Clove [N.Y.]⟩22d July 1777⟩

I am informed by G⟨enl George Clinton that you⟩ have vested him with powers to call out ⟨the Militia of⟩ the Counties of Ulster, Orange, Dutches and ⟨West Chester⟩ untill the 1st of August, at which time the new ⟨Legislature of the State⟩ is summoned to meet.
As it will probably be some time before ⟨the Wheels⟩ of the New Government can be put in Motion, I ⟨am fearfull⟩ that, unless this Power is extended to a further ⟨time, there⟩ will be a vacancy between Genl Clintons presen⟨t Commission,⟩ and the enacting new laws by the Legislature⟨. A circum⟩stance, which, at this time, may prove most fa⟨tal in its⟩ Consequences, because, from the present appeara⟨nce of⟩ Matters, the Enemy are upon the point of mak⟨ing some⟩ capital move.
I could therefore wish, if it can be done w⟨ith pro⟩priety, that before your Board is dissolved, you ⟨would⟩ extend this power of calling out the Militia to G⟨enl⟩ Clinton or some other person, till such time as y⟨ou⟩ may reasonably expect the new Legislature will have ⟨met⟩ and proceeded regularly to Business.
I mention ‘Genl Clinton or some other person⟨’ because,⟩ as he will enter into his Office of Governor of the St⟨ate upon t⟩he 1st of August, he cannot probably attend to the Bu⟨siness of calling t⟩he Militia. If you are of opinion that he can, I ⟨would prefer⟩ him to any other. I have the Honor to ⟨be⟩ Gentlem⟨en

Go: Washington⟩

